Title: To James Madison from Edmund Pendleton, 2 June 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. June 2d 1783
I have yr favr of the 20th past and find Sir Guy Carleton, tho’ he still avows his strange interpretation of the Provisional Articles respecting the Slaves, has yet the caution to guard agt. the consequences of being directed so to Act by his Superiors, and to represent the evasion as his own private opinion, a subterfuge of the same Character with the construction, for if he is not authorised to Act in the Execution of the Treaty, to what purpose did he meet Genl Washington? was it to deliver his private opinions how the treaty might be evaded, for amusement, whilst the negroes were carrying away out of his & the owners power?
We have several arrivals, but they are of the old Bristol kind, the Capts can tell no more news than the ships can; they have however got goods down to a tolerable price & 40/ pr hundred hath been given for tobacco at Richmond, which is not considered as the ne plus Ultra of the market, and at the same time our fine Merchts on Rappa. talk of only 20/. 25/ has been offered by others for Rappa tobacco.
Nothing conclusive is determined as to the impost, upon a considerable debate, a Majority gave leave to bring in the Bill, but it begins to be doubted whether it will pass, and it is said that even Mr H——y, the great Patron of it, begins to cool on the Subject. what will become of our credit & the public debts, if it fails, I don’t know. the Suspension of our taxes ’til December, appears a very bad succedaneum for the imposts: I am willing to hope the matter is misrepresented to me & that you will have a more favourable prospect from Richmond.
The Council have replied to the Governor’s charge, & so the matter rests, no determination hath yet been made between them, & I am told there are diversity of opinions which is right; sure I am something should be done it, and if they doubt whether the Act in question be constitutional or not, they ought to repeal it and establish a mode of removal of Justice wch is unexceptionable, since the Act of Government ought not to be violated on the one hand, nor on the other unworthy Majistrates immoveably fixed on the state.
I am Dr Sir Yr mo. affe friend
Edmd Pendleton
